DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 2 are pending and is examined in the U.S. National stage application that is divisional (DIV) application of SN15/552959 which has issued as US11092155.  

Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received in the file of record on August 23, 2017 in the parent case (SN15/552959).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
			reference characters “C” and “16E” have both been used to designate the end plate step portion of the orbiting scroll 16 as shown in Figs. 4 and 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR INCLUDING FIXED AND ORBITING SCROLL HAVING STEPPED PORTIONS AND A SURFACE HARDENED TREATMENT

The disclosure is objected to because of the following informalities:
			¶ 0021 includes two indented sections that describe essentially the same details of the end plate step portion which appears duplicative to a reader of the specification reading ¶ 0021.  One way to obviate this objection is to further amend ¶ 0021 to remove one of the sections and clarify the remaining section, and
			the sentence “The fixed scroll 15 is not treated for surface hardening, and after cutting and finishing, the aluminum alloy material makes the outermost surface layer.” (¶ 0031, first indented section) is a disjointed sentence where the meaning is not understood.   
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claim dependent thereon
	The element “the side surface” (Claim 1, line 11) makes the claim indefinite in that it is not understood if this is the side surface of the fixed scroll or the orbiting scroll previously recited in the claim.  
	The element “the end plate” (Claim 1, line 11) makes the claim indefinite in that it is not understood if this is the end plate of the fixed scroll or the orbiting scroll previously recited in the claim.  
	The element “a spiral of the wall portion” (Claim 1, line 12) makes the claim indefinite in that it is not understood if this is the spiral-shaped wall portion of the fixed scroll or the spiral-shaped wall portion of the orbiting scroll or is a spiral different from one of these previously recited spiral-shaped wall portions in the claim.  


In Regard to Claim 2
	Claim 2 recites the limitations “the wall portion formed with a greater height on the outer end side” (Claim 2, line 3) and “the end plate step portion formed with a greater height on the center side” (Claim 2, line 4).  There is insufficient antecedent basis for each of these limitations in the claim.  Additionally, these limitations are indefinite because it is not understood if the recited “wall portion” is the “wall portion step side portion” or if this is the wall portion of the fixed scroll or the wall portion of the orbiting scroll previously recited in Claim 1 from which Claim 2 depends so that the scope of the claim is clear.  The recitation “end plate step portion” also has an issue that makes the claim indefinite in that it is not understood if the greater height is “a height of the end plate” previously recited in Claim 1 or if this is a different height.     


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US7335004 (Lee et al,; issued on February 26, 2008) (LEE) in view of US2007/0178002 (Hiwata et al.; published on August 2, 2007) (HIWATA).
	In reference to Claim 1, LEE teaches
A scroll compressor (title, Abstract, line 1, Figs. 3-10) comprising:
a fixed scroll (fixed scroll 300, col. 3, line 52, Figs. 3 and 8) comprising a spiral-shaped wall portion (stepped wrap 321 of fixed scroll + wrap 322 of general height, col. 4, lines 29-34, Fig. 8) disposed in an upright manner on a side surface (spiral groove 350, col. 4, line 25) of an end plate (body 310, col. 4, line 18);
an orbiting scroll (orbiting scroll 400, col. 3, line 53, Fig. 6) comprising a spiral-shaped wall portion (wrap 420, col. 4, line 41, Fig. 6) disposed in an upright manner on a side surface of an end plate (circular plate 410, col. 3, line 62), the orbiting scroll (400) being supported in a manner capable of orbiting motion with the two wall portions meshing (col. 3, lines 54-56) while being prevented from self rotation (col. 4, lines 62-65);
a discharge port (discharge hole 330, col. 4, line 19, Fig. 7) through which a fluid (“a gas”, col. 1, lines 21-24) compressed by the two scrolls (300, 400) is discharged;
an end plate step portion provided on the end plate of one of the two scrolls (the orbiting scroll 400, Fig. 6) formed on the side surface so that a height of the end plate (height “h”, Fig. 6) is higher on a center portion side (at A, Examiner’s ANNOTATED Fig. 6 of LEE which is towards the center of orbiting scroll 400) in the direction of a spiral of the wall portion and lower on an outer end side (where the height of the wall is zero (0) at the outbound portion of the at B, Examiner’s ANNOTAED Fig. 6 of LEE, this is the stepped wall of the orbiting scroll 400, col. 4, lines 29-32); and
a wall portion step portion provided on the wall portion of the other of the two scrolls (fixed scroll 300) that corresponds to the end plate step portion (each of the scrolls 300, 400 has some kind of corresponding scroll “stepped” feature) so that a height of the wall portion (height of stepped wrap 321 of fixed scroll 300, col., 4, line 30, Fig. 8) is lower on a center portion side of a spiral of the wall portion (the lower 321 is more/closer towards the center of fixed scroll 300) and higher on an outer end side (general height wrap 322 at the outer side has a height greater than that of stepped wall 321, col. 4, line 32, Fig. 8).


    PNG
    media_image1.png
    167
    264
    media_image1.png
    Greyscale



Examiner’s ANNOTATED Fig. 6 of LEE

While LEE teaches not providing a surface hardening for the fixed scroll, LEE does not teach a hardened surface treatment for the orbiting scroll (i.e., the scroll having the end plate step portion).  HIWATA, however, teaches a scroll compressor (title, Abstract, Figs. 1-17) that includes surface treating one of the scrolls and while not surface hardening the other of the scrolls (surface hardened treatment for the orbiting scroll part 4 to form a “hard layer” while not providing a surface hardened treatment for the fixed scroll part 2, ¶s 0119 and 0121, Fig. 1).	
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention provide a surface hardening treatment for the orbiting scroll (i.e., the scroll with the end plate step portion) and not provide a surface hardening treatment for the fixed scroll (i.e., the scroll that does not have the end plate step portion) as taught by HIWATA and incorporate this kind of surface treatment arrangement in to LEE’s scroll compressor for at least the benefits of providing an improved construction of the scroll compressor that translates in to a more reliable high speed operation of the scroll compressor with no seizing as expressly described by HIWATA (¶ 0121, especially lines 8-11).
In reference to Claim 2, LEE teaches Ls/Lout (Fig. 3 of LEE in comparison to Fig. 1 of the specification that illustrates the location of the Lout and Ls dimensions), where Lout is a height of the wall portion formed with a greater height on the outer end side (height of a portion of a wrap of the fixed scroll 300 at the right end of Fig. 3, the structure of which is crossed by the lead line of reference numeral 440), and Ls is a height of the end plate step portion formed with a greater height on the center portion side (height of a portion of a wrap of the orbiting scroll 200 at the center of Fig. 3, the structures of which are also crossed by the lead line of reference numeral 440).
LEE does not explicitly call out that the Ls/Lout range is 0.1 or greater. The thrust of LEE’s disclosure, however, is “widening a range of varying the capacity” of the scroll compressor (col. 2, lines 49-52), and as such, the PHOSITA can further optimize the Ls/Lout ratio to specifically have a range of 0.1 or greater to realize a specific output capacity of the scroll compressor for a given application of need of the scroll compressor (MPEP 2144.05, II., A).
It would be obvious to the PHOSITA before the effective filing date of the invention to use the teachings of LEE and further optimize the Ls/Lout ratio to be in a range of 0.1 or greater to realize a certain output capacity of the scroll compressor dependent on the requirements of the scroll compressor and its application of need and further implement this specific Ls/Lout ratio in to the modified scroll compressor of LEE and HIWATA for the benefit of realizing a specific targeted capacity output of the scroll compressor while also reducing manufacturing costs as expressly described by LEE (col. 2, lines 49-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907. The examiner can normally be reached M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL W THIEDE/Examiner, Art Unit 3746 
Monday August 27, 2022                                                                                                                                                                                                    

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746